DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Timothy Casey on 7/13/21.

The application has been amended as follows: 
1.	(Currently Amended) A method for managing objects in a multi-dimensional space when the objects are no longer visible in a collection of images captured from the multi-dimensional space over time, the method comprising:
identifying one or more objects visible in a first image among the collection of images;
adding the identified objects to a first list of tracked identified objects, wherein the first list represents a state space of the multi-dimensional space, the state space comprising object identifiers, a state vector, and a covariance matrix;
tracking the identified objects from the first list of objects in one or more subsequent images among the collection of images, the one or more subsequent images being captured after capturing the first image;
determining whether the tracked identified objects are absent in the one or more subsequent images, wherein determining includes determining whether a tracked identified object from the first list is an unreliable object and includes mapping a high-dimensional feature into a one-dimensional space, wherein the high-dimensional feature is associated with one of the tracked identified objects captured from a high-dimensional observation; and
removing, based on the determination, the tracked identified objects from the first list, wherein removing includes applying an outlier rejection rule in the one-dimensional space to remove the mapped high-dimensional feature.

2.	(Original) The method of claim 1 further comprising:
filtering outlier objects in the first image to create a second list comprising the outlier objects; and
tracking the outlier objects in the second list independently of the identified objects in the first list.

3.	(Canceled) 

4.	(Original) The method of claim 1, further comprising:
determining whether an object is visible in the one or more subsequent images;
determining whether the object is absent in the first image; and
adding the object to the first list.

5.	(Original) The method of claim 1 further comprising correcting locations of tracked identified objects.



7.	(Canceled) 

8.	(Original) The method of claim 1 further comprising saving the removed object in a second list.

9.	(Canceled) 



10.	(Original) The method of claim 1, wherein mapping the high-dimensional feature into a one-dimensional space comprises applying a weighting metric to the high-dimensional observation, the weighting metric being derived from an observation covariance and an expectation covariance. 

11.	(Original) The method of claim 10 further comprising:
determining an observation covariance associated with the high-dimensional observation;

extracting the high-dimensional feature from the high-dimensional observation;
determining a first covariance for the high-dimensional feature, the determination being based on the observation covariance;
determining a second covariance for the high-dimensional feature, the determination being based on the predicted covariance; and
utilizing a weighting metric in the outlier rejection rule, the weighting metric being derived from the first covariance and the second covariance. 

12.	(Original) The method of claim 11 further comprising determining first and second state matrices, the first state matrix being associated with the high-dimensional observation and the second state matrix being associated with the predicted observation, and wherein the first and second matrices are Jacobian matrices.

13.	(Original) The method of claim  1, wherein the outlier rule comprises using a median of a mapped feature and a median absolute deviation of the mapped feature to determine whether the mapped feature disagrees with a general affine transformation of the observation.

14.	(Currently Amended) A system managing objects in a multi-dimensional space when the objects are no longer visible in a collection of images captured from the multi-dimensional space over time, the system comprising:
a processor; and
a memory communicatively coupled to the processor when the system is operational, the memory bearing processor instructions that, when executed on the processor, cause the system to at least:
identify one or more objects visible in a first image among the collection of images;
add the identified objects to a first list of tracked identified objects, wherein the first list represents a state space of the multi-dimensional space, the state space comprising object identifiers, a state vector, and a covariance matrix;
track the identified objects from the first list of objects in one or more subsequent images among the collection of images, the one or more subsequent images being captured after capturing the first image;
determine whether the tracked identified objects are absent in the one or more subsequent images, wherein causing the system to determine includes causing the system to determine whether a tracked identified object from the first list is an unreliable object and includes causing the system to map a high-dimensional feature into a one-dimensional space, wherein the high-dimensional feature is associated with one of the tracked identified objects captured from a high-dimensional observation; and
remove, based on the determination, the tracked identified objects from the first list, wherein causing the system to remove includes causing the system to apply an outlier rejection rule in the one-dimensional space to remove the mapped high-dimensional feature.

15.	(Original) The system of claim 14, wherein the memory bears processor instructions that, when executed on the processor, further cause the system to at least:
filter outlier objects in the first image to create a second list comprising the outlier objects; and
track the outlier objects in the second list independently of the identified objects in the first list.

16.	(Canceled) 

17.	(Original) The system of claim 14, wherein the memory bears processor instructions that, when executed on the processor, further cause the system to at least:
determine whether an object is visible in the one or more subsequent images;
determine whether the object is absent in the first image; and
add the object to the first list.

18.	(Original) The system of claim 14, wherein the memory bears processor instructions that, when executed on the processor, further cause the system to at least:
correct locations of tracked identified objects; and
process the tracked identified objects through an extended Kalman filter for simultaneous localization and mapping.

19.	(Canceled) 

20.	(Currently Amended) The [[A]] method of claim 1, 

determining an observation covariance associated with the high-dimensional observation;
predicting an observation and covariance, the predicted observation being related to the high-dimensional observation, the predicted covariance being associated with the predicted observation;
extracting the high-dimensional feature from the high-dimensional observation;
determining a first covariance for the high-dimensional feature, the first covariance determination being based on the observation covariance;
determining a second covariance for the high-dimensional feature, the second covariance determination being based on the predicted covariance; and


21.	(New) The system of claim 14, wherein the memory bears processor instructions that, when executed on the processor, further cause the system to at least:
determine an observation covariance associated with the high-dimensional observation;
predict an observation and covariance, the predicted observation being related to the high-dimensional observation, the predicted covariance being associated with the predicted observation;
extract the high-dimensional feature from the high-dimensional observation;
determine a first covariance for the high-dimensional feature, the first covariance determination being based on the observation covariance;
determine a second covariance for the high-dimensional feature, the second covariance determination being based on the predicted covariance; and
the outlier rejection rule utilizing a weighting metric derived from the first covariance and the second covariance. 

Allowable Subject Matter
Claim(s) 1-2, 4-6, 8, 10-16, 17-18 and 20-21 is/are allowed.
The following is an Examiner’s statement of reasons for allowance: Claim(s) 1 and 14  discloses managing objects in a multi-dimensional space when the objects are no longer visible in a collection of images captured from the multi-dimensional space over time, the method comprising: identifying one or more objects visible in a first image among the collection of images; adding the identified objects to a first list of tracked identified objects, wherein the first list represents a state space of the multi-dimensional space, the state space comprising object identifiers, a state vector, and a covariance matrix; tracking the identified objects from the first list of objects in one or more subsequent images among the collection of images, the one or more subsequent images being captured after capturing the first image; determining whether the tracked identified objects are absent in the one or more subsequent images, wherein determining includes determining whether a tracked identified object from the first list is an unreliable object and includes mapping a high-dimensional feature into a one-dimensional space, wherein the high-dimensional feature is associated with one of the tracked identified objects captured from a high-dimensional observation; and removing, based on the determination, the tracked identified objects from the first list, wherein removing includes applying an outlier rejection rule in the one-dimensional space to remove the mapped high-dimensional feature. 
The closest prior arts Concalves et al. (US 2007/0262884) in view of Eade et al. (US 2012/0121161 A1) fail to anticipate or render the above underlined limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485